Cooper, Judge.
The Supreme Court of Georgia in DeKalb County v. J & A Pipeline Co., 263 Ga. 645 (437 SE2d 327) (1993), having affirmed in part and reversed in part this court’s prior judgment in this case wherein we reversed the trial court and remanded with direction, the judgment of this court in J & A Pipeline Co. v. DeKalb County, 208 Ga. App. 123 (430 SE2d 13) (1993) is hereby vacated, and the judgment of the trial court is hereby affirmed in part and reversed and remanded in part in accordance with the direction prescribed by the Supreme Court in DeKalb County v. J & A Pipeline Co., supra.
*69Decided January 19, 1994
James B. Ritchie, for appellant.
Johnson & Montgomery, Albert S. Johnson, Patrick F. Henry, Jr., Robert H. Walling, for appellee.
McReynolds & Welch, Michael Welch, Bryant, Davis & Cowden, Larry S. Bryant, Cynthia L. Weese, Aiken & Ward, Frederic S. Beloin, Gleaton, Scofield, Egan & Jones, M. Michael Egan, Jr., Charles H. Fails, Steven H. Ballard, Leonard E. Smith, amici curiae.

Judgment affirmed in part and reversed and remanded with direction in part.


McMurray, P. J., and Blackburn, J., concur.